782 N.W.2d 773 (2010)
Robert Alan CURRY and Carrie Ann Curry, Plaintiffs-Appellants,
v.
MEIJER, INC., Defendant/Cross-Plaintiff-Appellee, and
Faber Brothers, Inc., and Stream & Lake Tackle, Inc., Defendants/Cross-Defendants-Appellees, and
Loggy Bayou Enterprises of Arkansas, and Stream & Lake Wholesale, Inc., Defendants/Cross-Defendants, and
Deer Darlin' Enterprises, Ltd., Defendant.
Docket No. 140535. COA No. 288187.
Supreme Court of Michigan.
June 10, 2010.

Order
On order of the Court, motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the December 29, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.